DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
 

Withdrawn Rejection
The rejection of claims 19-21, 28-30, and 43-47, under 35 U.S.C. 103 as being unpatentable over Bradley (GB 2495083 A Pub Date: 4/3/2013; of record) in further view of Germaschewski (US 2015/0133641 A1 effectively filed 5/17/2012 or alternatively GB2502127 Pub Date:11/20/2013 [of record in IDS 5/4/2020], which is the foreign priority document for- and identical to- 2015/013364), is withdrawn.
Applciant’s amendment requiring that Cµ is absent in the mouse or is partially absent to the extent that it is non-functional is not taught by the above cited art.  Thus the rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21, 28-30, and 43-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are amended to recite, “wherein Cµ is absent in the mouse, or Cµ is partially absent to the extent that it is non-functional”.  A search of the specification, as originally filed failed to provide a literal recitation for this newly added recitation.  The closest description of this newly added recitation is found in paragraph [0120].  It is further noted that Applicant’s remarks dated 10/8/2021, page 5, paragraph 1, also refers to this paragraph from the originally filed specification for support for the newly added recitation and submits therefore no new matter has been added.
Paragraph [0120] recites the following:
For example, as described in WO2004/076618, all 8 endogenous heavy chain constant region immunoglobulin genes (.mu., .delta., .gamma.3, .gamma.1, .gamma.2a, .gamma.2b, .epsilon. and .alpha.) are absent in the mouse, or partially absent to the extent that they are non-functional, or genes .delta., .gamma.3, .gamma.1, .gamma.2a, .gamma.2b and a are absent and the flanking genes .mu. and .alpha. are partially absent to the extent that they are rendered non-functional, or genes .mu., .delta., .gamma.3, .gamma.1, .gamma.2a, .gamma.2b and .epsilon. are absent and .alpha. is 
Thus the specification at [0120] describes that all the constant genes and constant proteins are absent, no any constant gene, or not solely Cµ is absent as recited.  Further, claim 19 as amended recites that C.gamma. genes are present.  As such, the C region requires the presence of C gamma and absence of Cµ.  Again, [0120] recites all 8 of C gene are absent, thus would not support solely the C gamma gene presence and Cµ absence as claims.  As such, contrary to Applicant’s assertion, the newly added recitation and amendments to claim 19 constitute new matter.  The remaining claims comprise the newly added recitation by dependency and thus also constitute new matter.

Relevant Prior Art
GB 2 398 784 A describe removal of the constant region gene cluster of a non-human animal.  This art appears to be a propriety document to WO2004/076618.  This WO document is cited as being description of removal all 8 endogenous heavy chain constant region immunoglobulin genes.  Examiner was not able to obtain the WO document and thus assessed GB 2 398784 A for its relevance.


No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632